UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-51882 VOICESERVE, INC (Exact name of small business issuer as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Grosvenor House, 1 High Street Middlesex England HA8, 7TA (Address of principal executive offices) (Zip Code) 44 (Issuer’s telephone number) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes o No x State the number of shares outstanding of each of the issuer’s classes of common equity, as of November 12, 2010: 36,104,429 shares of common stock. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements F- 1 Item 2. Management’s Discussion and Analysis or Plan of Operation 1 Item 3. Quantitative and Qualitative Disclosures About Market Risk 6 Item 4T. Controls and Procedures 6 PART II -OTHER INFORMATION Item 1. Legal Proceedings. 7 Item 1A.Risk Factors. 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 7 Item 3. Defaults Upon Senior Securities. 7 Item 4. Removed and Reserved. 7 Item 5. Other Information. 7 Item 6. Exhibits 7 SIGNATURES 8 PART I – FINANCIAL INFORMATION Item 1. Financial Statements Financial Statements: Page Consolidated Balance Sheets as of September 30, 2010 (Unaudited) a nd March 31, 2010 F-2 Consolidated Statements of Operations for the three months ended September 30, 2010 and 2009 (Unaudited) F-3 Consolidated Statement of Changes in Stockholders’ Equity for the three months ended September 30, 2010 (Unaudited) F-4 Consolidated Statements of Cash Flows for the three months ended September 30, 2010 and 2009 (Unaudited) F-5 Notes to Consolidated Financial Statements (Unaudited) F-6 F - 1 VOICESERVE, INC. AND SUBSIDIARIES Consolidated Balance Sheets September 30, 2010 March 31, 2010 (Unaudited ) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $30,000 and $0, respectively Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation of $64,848 and $60,227, respectively Intangible assets, net of accumulated amortization of $622,917 and $507,917, respectively Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses payable Deferred software license fees Loans payable to related parties Due sellers of VoipSwitch Inc. Total current liabilities Liability for common stock purchase warrants — Total liabilities Stockholders’ equity: Preferred stock, $.001 par value; authorized 10,000,000 shares, none issued and outstanding — — Common stock, $.001 par value; authorized 100,000,000 shares, issued and outstanding 36,104,429 (including 900,000 shares committed to be issued) and 32,402,935 shares, respectively Additional paid-in capital Deficit (3,460,849 ) (2,994,155 ) Accumulated other comprehensive income (loss) (55,437 ) (12,112 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to consolidated financial statements. F - 2 VOICESERVE, INC. AND SUBSIDIARIES Consolidated Statements of Operations (Unaudited) Three Months Six Months Ended September 30, Ended September 30, Operating revenues: Software license fees $ Revenues from communications air time and devices Total operating revenues Cost of operating revenues: Software license fees Communications airtime and devices Total cost of operating revenues Gross profit Operating expenses: Selling, general and administrative expenses (including stock-based compensation of $287,398 $7,845, $308,462 and $387,110, respectively) Total operating expenses Income (loss) from operations (626,436 ) (57,481 ) (622,282 ) (501,899 ) Income from revaluation of liability for common stock purchase warrants — — Interest income — 1 Interest expense 3 — (20 ) Income (loss) before income taxes (592,203 ) (57,478 ) (466,694 ) (501,918 ) Income taxes (benefit) — Net income (loss) $ ) $ ) $ ) $ ) Net income (loss) per share - basic and diluted $ ) $ ) $ ) $ ) Weighted average number of shares outstanding - basic and diluted See notes to consolidated financial statements. F - 3 VOICESERVE, INC. AND SUBSIDIARIES Consolidated Statement of Changes in Stockholders’ Equity Six Months Ended September 30, 2010 (Unaudited) Accumulated Common Stock, Additional Other Total $.001 par value Paid-In Comprehensive Stockholders’ Shares Amount Capital Deficit Income (Loss) Equity Balances, March 31, 2010 $ $ $ ) $ ) $ Private placement of shares and warrants, less $89,499 costs and less $457,608 attributable to warrants classified as liabilities — — Shares issued for services — — Stock options expense — Foreign currency translation adjustment — (43,325 ) (43,325 ) Net income (loss) — — — (466,694 ) — (466,694 ) Balances, September 30, 2010 $ $ $ ) $ ) $ See notes to consolidated financial statements. F - 4 VOICESERVE, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) Six Months Ended September 30, Cash flows from operating activities: Net income (loss) $ ) $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Stock-based compensation Depreciation of property and equipment Amortization of intangible assets Income from revaluation of liability for common stock purchase warrants (154,974 ) — Changes in operating assets and liabilities: Accounts receivable, net (66,046 ) (50,209 ) Prepaid expenses and other current assets (242 ) (37,346 ) Accounts payable Accrued expenses payable (2,867 ) Deferred software license fees Net cash provided by (used in) operating activities (197,881 ) Cash flows from investing activities: Acquisition of VoipSwitch Inc. — (88,000 ) Purchases of property and equipment (45,521 ) (7,339 ) Net cash provided by (used in) investing activities (45,521 ) (95,339 ) Cash flows from financing activities: Proceeds from private placement of shares and warrants, less $89,499 offering costs — Increase (decrease) in loans payable to related parties (24,436 ) Net cash provided by (used in) financing activities (24,436 ) Effect of exchange rate changes on cash and cash equivalents (43,325 ) (37,829 ) Increase (decrease) in cash and cash equivalents (18,789 ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Interest paid $
